Citation Nr: 1532861	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from September 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for schizophrenia.

The Veteran was scheduled to testify via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C., on August 12, 2015; however, by a July 2015 statement from the Veteran's representative, he cancelled his Board hearing.


FINDING OF FACT

In a written statement received by VA on July 28, 2015, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the claim of entitlement to service connection for schizophrenia.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to service connection for schizophrenia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 28, 2015, VA received the Veteran's written statement indicating his desire to withdraw his appeal as to his claim of entitlement to service connection for schizophrenia. The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. As the Veteran has withdrawn his appeal as to the claim before the Board, there remains no allegation of errors of fact or law for appellate consideration. Thus, the Board does not have jurisdiction to review the appeal and the claim is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for schizophrenia is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


